695 S.E.2d 299 (2010)
DIXON
v.
The STATE.
No. A08A2126.
Court of Appeals of Georgia.
April 22, 2010.
Robert H. Citronberg, Joseph S. Habachy, Atlanta, for appellant.
Gwendolyn Keyes Fleming, Dist. Atty., Daniel J. Quinnm, Asst. Dist. Atty., for appellee.
JOHNSON, Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, State v. Dixon, 286 Ga. 706, 691 S.E.2d 207 (2010), our decision in Dixon v. State, 296 Ga.App. 716, 675 S.E.2d 500 (2009), is hereby vacated and the judgment of the Supreme Court is made the judgment of this Court.
Judgment affirmed.
PHIPPS, P.J., and BARNES, P.J., concur.